UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1866


LAURIE JONES,

                Plaintiff - Appellant,

          v.

CAROLYN   W.   COLVIN,   Commissioner     of    Social    Security
Administration,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Stephanie A. Gallagher, Magistrate
Judge. (1:13-cv-02314-SAG)


Submitted:   February 25, 2015                 Decided:   March 3, 2015


Before NIEMEYER, KING, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Laurie Jones, Appellant Pro Se.    Stacey Winakur Harris, SOCIAL
SECURITY ADMINISTRATION, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Laurie   Jones     appeals       the    magistrate      judge’s      order

upholding the Commissioner’s denial of Jones’s application for

disability insurance benefits and supplemental security income,

and a subsequent order denying Jones’ motion to alter or amend

judgment. *       On appeal, we confine our review to the issues raised

in the Appellant’s brief.             See 4th Cir. R. 34(b).             Because Jones

does       not    challenge    the    bases        for    the    magistrate       judge’s

disposition,         Jones    has    forfeited          appellate     review     of    the

magistrate judge’s order.             Accordingly, we affirm.                 We dispense

with oral argument because the facts and legal contentions are

adequately        presented   in     the   materials       before     this     court    and

argument would not aid the decisional process.



                                                                                 AFFIRMED




       *
            The parties consented to proceed                    before    a    magistrate
judge.       See 28 U.S.C. § 636(c) (2012).



                                              2